Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 01/18/2021 claims 1, 3, 5, 6, 8-18 are amended, claims 2, 4, 7 are amended, claims 22, 23 are newly added wherein claims 1, 3, 5, 6, 8-23 are pending, and claims 1, 19-23 are recited in independent form. The Applicant has amended claim 1 to contain allowable subject matter, the Amendment incorporates allowable subject matter not taught by the art made of record, which is also no obvious therefrom. Similarly claims 19-23 incorporate allowable subject matter not taught by the art made of record, which is also no obvious therefrom.
Claim 1 as presently set forth contain the distinguishing limitations “A remote unit comprising a processor, and a plurality of terminal interfaces for coupling the remote unit with a set of two or more terminals, the processor being connected to the plurality of terminal interfaces, the terminal interfaces being configured for coupling with the set of terminals, wherein the processor is configured to: perform a quality of service network test over a first communication network at a geographic location using a first terminal of the set of terminals to generate first test results, wherein the first terminal is associated with the first communication network; and to concurrently perform the quality of service network test over a second communication network at the said geographic location using a second terminal of the set of terminals to generate second test results for comparison with the first test results, wherein the second terminal is associated with the second communication network” the limitation is not fairly taught by the art made of record alone, and do not constitute a fair and reasonable combination of teachings of the art made of record. 

Claim 20 as presently set forth contain the distinguishing limitations “performing network testing in a network testing system, the network testing system comprising a control unit and a plurality of remote units, each remote unit comprising one or more terminals, wherein the one or more terminals are configured to communicate over one or more communication networks, the method, performed by a remote unit, comprising: receiving a list of tests based on one or more network tests associated with one or more of the communication networks; configuring one or more of the terminals of the remote unit to 
Claim 21 as presently set forth contain the distinguishing limitations “performing network testing in a network testing system, the network testing system comprising a control unit and a plurality of remote units, each remote unit comprising one or more terminals, wherein the one or more terminals are configured to communicate over one or more communication networks, the method, performed by a terminal, comprising: receiving configuration data representative of a list of tests based on one or more network tests associated with one or more of the communication networks; configuring the terminal to operate in the one or more communication networks in accordance with the configuration data; generating test results associated with the list of tests based on operating the terminal in the one or more communication networks in accordance with the configuration data; and sending the test results towards the control unit for determining the quality of service performance of one or more of the communication networks or one or more terminals associated with said network tests” the limitation is not fairly taught by the art made of record 
Claim 22 as presently set forth contain the distinguishing limitations “receive one or more quality of service network tests associated with quality of service testing of two or more communication networks; control one or more of the remote units according to claim 1 to perform quality of service network testing over one or more of the communication networks based on the one or more quality of service network tests; retrieve test results associated with the one or more quality of service network tests from one or more of the remote units; and analyse the received test results for comparing the quality of service performance of two or more of the communication networks or one or more terminals associated with said network tests” the limitation is not fairly taught by the art made of record alone, and do not constitute a fair and reasonable combination of teachings of the art made of record.
Claim 23 as presently set forth contain the distinguishing limitations “A network testing system comprising: one or more remote units as claimed in claim 1; and one or more controller units as claimed in claim 19” the limitation is not fairly taught by the art made of record alone, and do not constitute a fair and reasonable combination of teachings of the art made of record.
The independent claims require the limitations noted above with respect to 1, 19-23  reference is made to prior art references Application Publication US 20030156549 (Binder) United States Patent Application Publication US 20140066052 (Chang), which represent the closest art made of record. With respect to the independent claims of the present invention, the invented system involves comparative network testing of a first and a second communication network using a remote unit located at a geographic location; wherein a 
With respect to the cited prior art references, Binder describes a system wherein a virtual environment is formed to represent end users of a particular network under test. Binder describes that within that environment, the system will test the target products by simulating, emulating and controlling a wide range of mobile user’s devices in any given network of any particular characteristics. While the emulated system can take on various different forms, Binder describes testing that one network at a time. It does not describe concurrently testing two different networks in its simulated environment. Binder is characterized by disclosing a virtual environment designed to represent a user's movement through and network interaction within, a large geographical area (See Binder para. 0014).  Wherein the network tests performed relate to simulating a user moving geographically within a large geographical area by entering coverage maps, "that map signal strength, delay time, allowable users and other location specific variables onto a physical space."  However, it does not fairly describe that comparative quality of service testing is performed on two different communication networks using the remote at one geographic location. 

Therefore, no single prior art of record teaches the limitations of claims 1, 19-23 as set forth above, alone or in any reasonable combination, particularly when considered with all the limitations of each respective claim as a whole. 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 1, 19-23 as the remaining pending claims depend from claims 1, 19-23 add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1, 3, 5, 6, 8-23 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
35 USC § 112
Claim10, 14, 17 previously rejected under the present heading, are amended, the amendment overcoming the previously held rejection.
Double Patenting
With regard to previously held rejections with respect to Double Patenting Parent case 15/518,101 has been withdrawn from issue overcoming the previously held rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130331082 A1 to Topaltzas; Dimitrios et al. discloses evaluating the Quality of Service (QoS) performance of mobile telephone devices in the concurrent performance of different services through a mobile telephone network is provided. In one embodiment, the method comprises establishing a first logical communication channel via the mobile telephone network, communicating first information over the first logical communication channel, establishing a second logical communication channel over a communication network, concurrently with said communicating first information, communicating second information over the second logical communication channel, and determining a plurality of service quality metrics for the first and second information communicated over the first and second logical communication channel.

US 20110161484 A1 to Van den Bogaert; Etienne A. H. et al. discloses determining a quality-of-service for a mobile application running on a mobile device coupled with a mobile network is presented. The process may be implemented to monitor, on an application layer level, a 

US 20040064760 A1 to Hicks, Jeffrey Todd et al. discloses evaluating performance of a network that supports packetized communications. A network test protocol that is associated with the packetized communication is initiated and network performance data is obtained based on the initiated network test protocol. An overall network quality rating is generated based on the obtained performance data and a network impairment indicator is calculated based on the overall network quality rating.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643